                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     UNITED STATES OF AMERICA,                          Case No. 18-cr-00538-TSH-1
                                   5                   Plaintiff,
                                                                                            FINAL PRETRIAL ORDER
                                   6             v.

                                   7     SOPHIA DE ANDA,
                                   8                   Defendant.

                                   9          On July 2, 2019, the Court held a pretrial conference in this matter. This Order
                                  10   summarizes the Court’s rulings and information about how the trial will be conducted.
                                  11      1. The trial will proceed in Courtroom A as follows: The trial will start on July 8, 2019 and
                                  12          end on July 9, 2019. Trial will begin each day at 11:30 a.m. with a 15-minute break at
Northern District of California
 United States District Court




                                  13          2:30 p.m., and will conclude at 5:00 p.m.
                                  14      2. Opening statements must be limited to 30 minutes per side and closing statements must be
                                  15          limited to 30 minutes per side, including rebuttal.
                                  16      3. Based on the parties’ representations as to the amount of time needed for direct and cross
                                  17          of the witnesses, the Court limits testimony as follows (direct and cross): Ann LeFevre (2
                                  18          hours), Philip Witter (30 minutes), Li Gapasin (30 minutes), and Dr. Patty (2 hours).
                                  19      4. Any objections to evidence should consist of a citation to the Federal Rule(s) of Evidence
                                  20          at issue and the applicable generic description (e.g. “relevance.”).
                                  21      5. The parties must rise when making an objection and seek leave to approach witnesses.
                                  22      6. The parties shall have their exhibits marked and copies in binders. The exhibits, along
                                  23          with exhibit and witness lists, must be delivered to the Clerk’s Office by noon on Friday,
                                  24          July 5, 2019.
                                  25          IT IS SO ORDERED.
                                  26   Dated: July 2, 2019
                                  27
                                                                                                    THOMAS S. HIXSON
                                  28                                                                United States Magistrate Judge
